Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007/062250 
The WO2007/062250 reference teaches a GaN or GaAlN single crystal, note entire reference. The reference teaches an AlN or AlGaN crystal, which has low defect densities, an
inclusion density below 10*4 cm3. The crystals can be prepared conventionally by using Halide Vapor Phase Epitaxy method (instant spec para 0016).  Further, the range of the WO2007/062250 reference overlaps the range of instant claim 2.  The reference teaches crystals of claim 14. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim s 3 to 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/062250 in view of DE102007009412.
	The WO2007/062250 reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the addition of indium.  However, the DE102007009412 reference teaches (specification, paragraph 11) the production of In-doped GaN, which has an In content of 5 x 10 15 at/cm.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the WO2007/062250 product by the teachings of the DE102007009412 reference to add indium in order to create the desired lattices and properties in the final crystal.
	With regards to claim 4, the  DE102007009412 reference teaches adding indium.
	With regards to claims 5 and 6, as shown above the DE102007009412 reference teaches indium amounts within the claimed ranges.
 Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/062250 in view of DE102007009412.
	The WO2007/062250 and DE 102007009412 references are relied on for the same reasons as stated, supra, and differs from the instant claims in the method of introducing the indium.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable method of introducing the indium in the combined references in order to not introduce any more impurities into the crystal, noting further, this is a method limitation for a product claim.  MPEP 706.03e.
   Claims 9 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/062250 in view of DE102007009412.
	The WO2007/062250 and DE 102007009412 references are relied on for the same reasons as stated, supra, and differs from the instant claims in the crystal lattice curvature.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date 

		Response to Applicant’s Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Crystal reference is noted.  The reference clearly teaches growth of a material and that single crystal of the compounds set forth in claim 1.  The reference in paragraph 0006 teaches further to have a low inclusions, within the range that is set forth in claim 1.  The reference in paragraphs 0007 and 0009 further teach that the defects or inclusion are from the adding of nitrogen or oxygen, creating a non-stoichiometric amount of a Group IV material in the singe crystal.  In view of these teachings that reference does teach the claimed product of a single crystal with non-stoichiometric amount less than the claimed range.
Applicants’ argument concerning the remaining claims has been considered and not deemed persuasive.  As per the argument since claim 1 is properly rejected, the remaining claims are also properly rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714